In an action to recover damages for wrongful termination of the plaintiffs’ lease, the defendant Lawrence E. Breitfeld appeals from an order of the Supreme Court, Queens County (Durante, J.), entered November 2, 1990, which denied his motion to vacate a default judgment previously entered in favor of the plaintiff.
Ordered that the order is affirmed, without costs or disbursements.
Given the repeated neglect on the part of the appellant’s attorney, the court did not improvidently exercise its discretion in denying the appellant’s motion to vacate the default judgment (see, CPLR 5015 [a] [1]; Chery v Anthony, 156 AD2d 414; Singer v Singer, 136 AD2d 695; Cobbs v Run Tr., Ill AD2d 363). Bracken, J. P., Lawrence, Miller and Santucci, JJ., concur.